Citation Nr: 1614340	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  13-07 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission 


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel







INTRODUCTION

The Veteran served on active duty from December 1967 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for PTSD.  For the following reasons, the Board finds that a remand is warranted for further evidentiary development.

A review of the facts reveals that the Veteran underwent a Compensation and Pension (C&P) examination in October 2012 in which he was diagnosed with  major depressive disorder and generalized anxiety disorder.  The examiner determined the Veteran's psychological disorders resulted in his occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.

In April 2013, the examiner issued an addendum opinion, opining that it was less likely than not that the Veteran's time in service caused or contributed to his psychological disorders.  The examiner stated that the Veteran did not seek treatment until 27 years following his service, and that there was insufficient evidence to conclude that his psychological disorders were due to the reported in-service stressors.  Lastly, the Veteran's numerous reported life stressors were just as likely related to his current diagnoses.

The Board finds inadequate the C&P examination performed in October 2012 and April 2013 addendum opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes to provide a medical examination or opinion, it must ensure that the examination or opinion is adequate).  The Board notes that medical opinions are regarded as more probative when they include clear conclusions and supporting data with a reasoned analysis connecting the data and the conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

In this situation, while the examiner rendered a negative opinion, stating that the etiology of the Veteran's psychological disorders was less likely than not his in-service stressors, the examiner did not provide an adequate rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Instead, the examiner merely stated that the Veteran's psychiatric problems manifested 27 years after his discharge-an assertion that is contradicted by the Veteran's lay statements.  Moreover, the examiner added that it was "just as likely" that the Veteran's significant life stressors caused his psychiatric problems, a conclusion that does not definitively establish, by greater than 50 percent probability, a nonservice-related etiology.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for an examination and opinion by a suitably qualified examiner in which the examiner provides a determination and complete rationale as to whether it is as least as likely as not that the Veteran suffers from major depressive disorder and generalized anxiety disorder that manifested during, or as a result of active military service.  The examiner is to specifically address the Veteran's lay statements regarding his history of symptoms and reconcile the existing medical opinion evidence of record.  

2.  After the above has been indicated, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective actions.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




